Citation Nr: 1436054	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-25 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for low back disability characterized as degenerative joint disease and L5-S1 disc herniation with radiculopathy.

2.  Entitlement to a rating in excess of 10 percent for recurrent pilonidal cyst.


REPRESENTATION

Appellant represented by:	Elizabeth A. Tarloski, Attorney 


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran served on active duty from March 2001 to June 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from two RO rating decisions.  

In August 2007, the RO denied service connection for L5-S1 disc herniation with radiculopathy, claimed as low back disability.  In October 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.  

In September 2010, the Board remanded the back claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include scheduling the Veteran for a more contemporaneous VA examination, and adjudicating the claim in light of the additional evidence received.  After completing the requested development, the AMC continued to deny the claim (as reflected in a February 2012 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In April 2012, the Board denied the Veteran's claim for service connection for low back disability characterized as L5-S1 disc herniation with radiculopathy.  The Veteran appealed the April 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2013, the Court issued a Memorandum Decision, setting aside the Board decision, and remanding the matter to the Board for further development consistent with the Court's decision. 

Also, during the pendency of the appeal to the Court, in a November 2012 rating decision, the RO denied the Veteran's increased rating claim for chronic coccydynia and recurrent pilonidal cyst.  In October 2013, the Veteran filed an NOD with that determination; however, the RO has taken no action in response (a matter addressed in the remand, below).

As for representation, the record reflects that the Veteran was previously represented by Delaware Commission of Veterans Affairs, as reflected in a September 2005 VA Form 21-22.  In August 2012, the Veteran filed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming Susan W. Saidel, an attorney with the Veterans Law Clinic/Widener University School of Law, as his representative.  In April 2014, the Veteran filed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming Elizabeth A. Tarloski, an attorney with the Veterans Law Clinic/Widener University School of Law, as his representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 14.631 (2013).

In May 2014, the Veteran's representative submitted a private medical opinion, along  with a waiver of initial RO consideration of the evidence.  38 C.F.R. § 20.1304 (2013).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic files in Virtual VA and the Veterans Benefits Management Systems (VBMS)).  The Veteran's electronic files were reviewed in connection with this appeal.

The Board's decision on the claim for service connection for low back disability characterized as L5-S1 disc herniation with radiculopathy is set forth below.  The matter of the Veteran entitlement to an increased rating for recurrent pilonidal cyst-for which the Veteran has completed the first of two actions required to place this matter in appellate status-is addressed in the remand following the order; this matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 



FINDINGS OF FACT

1.  All notification and development action needed to fairly resolve the claim for service connection for low back disability has been accomplished.

2.  During service, the Veteran had pilonidal cyst surgery, and complaints of sacral pain, but was also treated for lumbar strain following low back injury.

3.  The Veteran currently has degenerative joint and disc disease of the lumbar spine, and the totality of the medical opinion evidence indicates that there is as likely as not a medical relationship between current low back disability and in-service back injury.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for low back disability characterized as degenerative joint disease and L5-S1 disc herniation are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim for service connection for low back disability, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished. 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires 1) evidence of a current disability; 2) medical, or in some cases lay evidence, of in-service incurrence or aggravation of a disease or injury; and 3) medical evidence of a link, or nexus between the claimed in-service injury or aggravation and the present disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran contends that he has current back disability resulting from in-service injury during service.  Considering the collective medical opinion and other evidence of record in light of the applicable legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.

As for the matter of current low back disability, the record reflects that the Veteran has degenerative joint and disc disease.  Such was noted in private treatment records dated from November 2007 to February 2008; an October VA examination report, and the report of a February 2011 VA MRI. 

The record also documents that the Veteran sustained a back injury in service.  His service treatment records reflect that he sustained a back injury in March 2005 as he was putting together beds for soldiers.  Lumbar strain was diagnosed.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service-in particular, the in-service injury-the Board finds that, when viewed in totality, the medical opinion evidence suggests that there is as likely as not a nexus between current lumbar disability and service.  

An October  2010 examiner found that the Veteran's lower back pain/coccydynia was as likely as not a manifestation of herniated disc at L5-S1 (the current diagnosis), as the L5-S1 could often refer into the sacrum. 

A January 2012 VA examiner found that the Veteran's current low back disability was not related to service, and, instead, found that it was related to his post service job.  The examiner opined that that the Veteran had pilonidal cyst surgery in service; he continued to complain of chronic sacral pain considered due to coccydynia; he had an unremarkable MRI of the Pelvis in February 2005; he worked in a Wal-Mart distribution store after service; he began to complain of persistent severe low back pain, the diagnosis of which was severe low back pain without radicular symptoms; he failed a medical regimen of medications and muscle relaxants; a L5-S1 HNP status post microdiskectomy was performed January 2007; and, he reported mild exertional low back pain without evidence of neurological compromise on VA examination in October 2010.  Notably,  however, the VA examiner did not specifically address the low back injury or diagnosis of lumbar strain during service.

In a May 2014 report, a private physician opined the Veteran's current low back disability was at least as likely as not related to the in-service back injury.  The examiner explained that the Veteran's current lumbosacral spine disease, which includes herniated disc, is a separate disability from coccydynia and pilonidal cyst.  He indicated that from an orthopedic standpoint, lumbosacral issues have nothing whatsoever to do with pilonidal cyst; and coccyodynia is an old term that has nothing to do with the low back.  The examiner noted after a review of the Veteran's records, there was no complaint of lower back problems until the March 2005 incident.  The examiner also noted that the in-service activity the Veteran was engaged in, putting beds together, would be very compatible with a lower back discal injury.  

Thus, when viewed in totality, the evidence of record reasonably indicates  that the Veteran has a current low back disability that is at least as likely as not related to an injury sustained during service.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Therefore, given the facts of this case, and resolving all reasonable doubt in the Veteran's favor on the question of medical etiology, the Board concludes that the criteria for service connection for low back disability characterized as degenerative joint disease and L5-S1 disc herniation are met.


ORDER

Service connection for low back disability characterized as degenerative joint disease and L5-S1 disc herniation is granted.


REMAND

As noted in the Introduction, in a November 2012 rating decision, the AOJ, inter alia, denied the Veteran's increased rating claim for pilonidal cyst.  In October 2013, the Veteran filed an NOD with respect to this issue.  The AOJ has not yet issued an SOC with respect to the claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).

Accordingly, this matter is hereby REMANDED for the following action:

Furnish to the Veteran an SOC on the claim for an increased rating for service-connected pilonidal cyst, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal to perfect an appeal of this issue.

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claim for an increased rating for service-connected pilonidal cyst, within 60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


